DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3‐11, 13‐14, and 16‐20 are pending.
Claims 2, 12 and 15 are canceled.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-10, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Flosdorf et al (US2011/0150287) in view of Wilf (US2015/0154453).

Regarding claims 1, 13 and 17, Flosdorf et al teaches a method for determining occupancy of an area, the method comprising:
* obtaining a frame from an image sensor, the frame comprising a plurality of pixel values;
* detecting a change in a first subset of the plurality of pixel values above a first threshold with respect to a background frame,
wherein the first subset of the plurality of pixel values has a first area in the frame and \\the background frame comprises an average of pixel values for a plurality of frames obtained from the image sensor\\;
(Flosdorf et al, Fig. 3A, frame “-1” (7x7) may be considered as a background frame; the pixel values of this background frame (“-1” frame), and that of all image frames in general, are always the pixel values averaged over a non-zero exposure time; Fig. 3B, frame “0” (7x7) is the current frame; eq. (1) and eq. (2) => Pixel value changes between the current frame (“0”) and the background frame (“-1”) at a particular pixel location; Fig. 2; “In 210, a first delta function may be calculated to produce a first output. The first delta function may be based on differences between pixel values of corresponding pixel locations of the first plurality of pixels in the first image frame and the second plurality of pixels in the second image frame”, [0040]; e.g., in Fig. 3A, pick P(f, -1)(0, 0) at location (0, 0) in background frame “-1” as a pixel value in the background frame; in Fig. 3B, pick P(f, 0)(0, 0) at location (0, 0) in current frame “0” as a pixel value in the current frame; calculate the difference dP(f, -1, 0)(0, 0) between P(f, 0)(0, 0) and P(f, -1)(0, 0); “the first output may be compared to a first one or more thresholds”, [0041]; the delta function for different pixels at different areas may be compared with one or more thresholds, [0008-0012)
* detecting a corresponding change in a second subset of the plurality of pixel values above a second threshold with respect to the background frame,
wherein the second subset of the plurality of pixel values has a second area in the frame that is adjacent to the first area; and
(Flosdorf et al, Figs. 3A and 3B; similarly, e.g., in Fig. 3A, pick P(f, -1)(0, 1) at location (0, 1) adjacent to location (0, 0) in background frame “-1” as a pixel value in the background frame; in Fig. 3B, pick P(f, 0)(0, 1) at location (0, 1) adjacent to location (0, 0) in current frame “0” as a pixel value in the current frame; calculate the difference dP(f, -1, 0)(0, 1) between P(f, 0)(0, 1) and P(f, -1)(0, 1); dP(f, -1, 0)(0, 0) and dP(f, -1, 0)(0, 1) are concurrent changes; “the first output may be compared to a first one or more thresholds”, [0041]; the delta function for different pixels at different areas may be compared with one or more thresholds, [0008-0012])
* determining an occupancy state based on a relationship between the change in the first subset of the plurality of pixel values and the change in the second subset of the plurality of pixel values,
wherein the occupancy state is determined to be occupied when the change in the first subset of the plurality of pixel values is in a first direction and the change in the second subset of the plurality of pixel values is in a second direction opposite the first direction.
(Flosdorf et al, Fig. 2, s202-214, a method of determining a local motion; “the first one or more thresholds may be the intensity or brightness of the local area”, [0040-0045]; eqs. (1)-(3), calculate pixel delta for every pixels and related them with a total pixel delta in a frame based on, e.g., intensity; the pixel delta represents an occupancy state of a particular pixel or group of pixels; consider a simple example: let background pixel P(f, -1)(0, 0) = black, all other background pixels including P(f, -1)(0, 1) = white; in a scenario where black pixel P(f, -1)(0, 0) at location (0, 0) moves to location (0, 1), then P(f, 0)(0, 0) => white and P(f, 0)(0, 1) => black; that is, the pixel intensity or color at location (0, 0) changes from “black” to “white”, and the pixel intensity or color at location (0, 1) changes from “white” to “black”; the directions of changes in intensities or in colors are opposite for pixels at locations (0, 0) and (0, 1); use eqs. (1) and (2) to calculate Delta(0, 0) and Dela(0, 1) for adjacent pixels at locations (0, 0) and (0,1) as the above example; for a moving black dot from (0, 0) to (0, 1), Delta(0, 0) = “white”(f, 0) –“black”(f, -1) > 0, and Delta(0, 1) = “black”(f, 0) –“white”(f, -1) < 0; so Delta(0, 0) and Delta(0, 1) present changes in opposite directions; Delta(0, 0) and Delta(0, 1) indicate occupancy states of adjacent pixels at locations (0, 0) and (0, 1))
	Flosdorf et al does not explicitly disclose but Wilf teaches:
	the background frame comprises an average of pixel values for a plurality of frames obtained from the image sensor;
(Wilf, Fig. 2A; “A background modeling process (step 220) constructs a background model as a running average of video images that do not contain foreground objects--before the user enters the scene or by inhibiting averaging in those areas where the frame-to-frame difference is high, thus signaling user presence or motion. An exemplary image of a background model is indicated by numeral 211. The background model is generated and maintained by the Scene Analyzer 125 (FIG. 1)”, [0071]; the background frame (“-1” frame) of Flosdorf et al (Fig. 3A) may be the running average of previous frames for noise reduction)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wilf into the system or method of Flosdorf et al in order to perform running average on the backlground frames for noise reduction. The combination of Flosdorf et al and Wilf also teaches other enhanced capabilities.

Regarding claim 3, the combination of Flosdorf et al and Wilf teaches its/their respective base claim(s).
The combination further teaches the method of claim 1 wherein the first threshold is substantially equal to the second threshold.
(Flosdorf et al, Fig. 2, s212, “a first delta function may be calculated to produce a first output”, [0040]; “the first output may be compared to a first one or more thresholds”, [0041]; first delta function for different pixels at different locations may be compared with one or more thresholds)

Regarding claims 4 and 19, the combination of Flosdorf et al and Wilf teaches its/their respective base claim(s).
The combination further teaches the method of claim 1 wherein the plurality of pixel values are luma values.
(Flosdorf et al, “The intensity calculation may be an average luma calculation, or a simple average of pixel values, or any other measure of intensity, as desired”, [0043])

Regarding claim 6, the combination of Flosdorf et al and Wilf teaches its/their respective base claim(s).
The combination further teaches the method of claim 1 further comprising:
* separating the plurality of pixel values into a plurality of zones; and
* for each one of the plurality of zones, reducing the ones of the plurality of pixel values in the one of the plurality of zones into a zone value,
wherein:
	* the first subset of the plurality of pixel values corresponds with a first zone and the second subset of the plurality of pixel values corresponds with a second zone adjacent to the first zone; 
	* detecting the change in the first subset of the plurality of pixel values comprises detecting a change in a first zone value associated with the first zone; and
	* detecting the corresponding change in the second subset of the plurality of pixel values comprises detecting a change in a second zone value associated with the second zone.
(Flosdorf et al, in Fig. 3 and eq. (3), the total delta intensity of a group of pixels between two frames are given by the sum of intensity of this group of pixels in frame 0 (a single value) and the sum of intensity of this group of pixels in frame 1 (also a single value); i.e., each group of pixels may be presented by a single value of its total intensity)

Regarding claim 7, the combination of Flosdorf et al and Wilf teaches its/their respective base claim(s).
The combination further teaches the method of claim 6 wherein the zone value associated with each one of the plurality of zones is a mean luma value based on the ones of the plurality of pixel values in the one of the plurality of zones.
(Flosdorf et al, “The intensity calculation may be an average luma calculation, or a simple average of pixel values, or any other measure of intensity, as desired”, [0043])

Regarding claim 8, the combination of Flosdorf et al and Wilf teaches its/their respective base claim(s).
The combination further teaches the method of claim 6 wherein:
* detecting the change in the first subset of the plurality of pixel values comprises detecting a direction of the change in the first subset of the plurality of pixel values; and
* detecting the corresponding change in the second subset of the plurality of pixel values comprises detecting a direction of the change in the second subset of the plurality of pixel values and comparing the direction of the change in the first subset of the plurality of pixel values and the direction of the change in the second subset of the of the plurality of pixel values.
(Flosdorf et al, Fig. 2, s202-208, [0036-0039]; Fig. 3, “7x7 pixel areas”, [0056]; Fig. 1, digital camera, [0030-0034]; Fig. 2, s210-212, “the first one or more thresholds may be the intensity or brightness of the local area”, [0040-0045]; eqs. (1)-3), calculate pixel delta for every pixels and related them with a total pixel delta in a frame based on, e.g., intensity; the pixel delta represents an occupancy state of a particular pixel or group of pixels)

Regarding claim 9, the combination of Flosdorf et al and Wilf teaches its/their respective base claim(s).
The combination further teaches the method of claim 8 wherein the occupancy state is determined to be occupied when the direction of the change in the first subset of the plurality of pixel values and the direction of the change in the second subset of the plurality of pixel values are opposite.
(Flosdorf et al, see comments on claim 1)

Regarding claim 10, the combination of Flosdorf et al and Wilf teaches its/their respective base claim(s).
The combination further teaches the method of claim 8 wherein:
* detecting the change in the first subset of the plurality of pixel values comprises detecting an amount of the change in the first subset of the plurality of pixel values; and
* detecting the corresponding change in the second subset of the plurality of pixel values comprises detecting an amount of the change in the second subset of the plurality of pixel values.
(Flosdorf et al, Fig. 2, s202-208, [0036-0039]; Fig. 3, “7x7 pixel areas”, [0056]; Fig. 1, digital camera, [0030-0034]; Fig. 2, s210-212, “the first one or more thresholds may be the intensity or brightness of the local area”, [0040-0045]; eqs. (1)-3), calculate pixel delta for every pixels and related them with a total pixel delta in a frame based on, e.g., intensity; the pixel delta represents an occupancy state of a particular pixel or group of pixels)

Regarding claim 18, the combination of Flosdorf et al and Wilf teaches its/their respective base claim(s).
The combination further teaches the non-transient computer readable medium of claim 17 wherein the occupancy state is determined to be occupied when the change in the first subset of the plurality of pixel values is above the first threshold and the change in the second subset of the plurality of pixel values is above the second threshold.
(Flosdorf et al, Fig. 2, s212, “a first delta function may be calculated to produce a first output”, [0040]; “the first output may be compared to a first one or more thresholds”, [0041]; first delta function for different pixels at different locations may be compared with one or more thresholds)

Claims 5, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flosdorf et al (US2011/0150287) in view of Wilf (US2015/0154453) and further in view of Gope et al (US2008/0181507).

Regarding claims 5, 11 and 20, the combination of Flosdorf et al and Wilf teaches its/their respective base claim(s).
The combination does not explicitly disclose but Gope et al teaches the method of claim 1 wherein:
* the change in the first subset of the plurality of pixel values is based on a difference between the first subset of the plurality of pixel values and a running average of the first subset of the plurality of pixel values for the plurality of frames obtained from the image sensor; and
* the change in the second subset of the plurality of pixel values is based on a difference between the second subset of the plurality of pixel values and a running average of the second subset of the plurality of pixel values for the plurality of frames obtained from the image sensor.
(Gope et al, “information about each pixel and/or about how of the following information changes over time: minimum intensity, maximum intensity, mean intensity, the standard deviation of the intensity, absolute deviation from the mean intensity, the color range, information about edges within the background, texture information, wavelet information with neighborhood pixels, temporal motion, and/or other information”, [0044])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Gope et al into the modified system or method of Flosdorf et al and Wilf in order to monitor relative intensity changes such as absolute deviation from the mean intensity in real time (frame to frame) for real time moving object detection. The combination of Flosdorf et al, Wilf and Gope et al also teaches other enhanced capabilities.

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Flosdorf et al (US2011/0150287) in view of Wilf (US2015/0154453) and further in view of Carrigan et al (US2015/0008831).

Regarding claim 14, the combination of Flosdorf et al and Wilf teaches its/their respective base claim(s).
The combination does not explicitly disclose but Carrigan et al teaches the apparatus of claim 13 further comprising:
	* a solid state light source; and
* power converter circuitry coupled to the solid state light source and the processing circuitry, wherein the memory stores further instructions which when executed by the processing circuitry cause the apparatus to control a light output of the solid state light source via the power converter circuitry based on the occupancy state.
(Carrigan et al, Figs. 14 and 17, LED array 20, occupancy sensor S_o, driver module; “the communications module 32 facilitates the sharing of the system's information, including occupancy sensing, ambient light sensing, dimmer switch settings, etc., and provides this information to the driver module 30, which then uses its own internal logic to determine what action(s) to take. The driver module 30 will respond by controlling the drive current or voltages provided to the LED array 20 as appropriate”, [0133])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Carrigan et al into the modified system or method of Flosdorf et al and Wilf in order to control LED lighting based on the occupancy state. The combination of Flosdorf et al, Wilf and Carrigan et al also teaches other enhanced capabilities.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Flosdorf et al (US2011/0150287) in view of Wilf (US2015/0154453) and further in view of Carrigan et al (US2015/0008831) and Gope et al (US2008/0181507).

Regarding claim 16, the combination of Flosdorf et al, Wilf and Carrigan et al teaches its/their base claim(s).
The combination of Flosdorf et al, Wilf, Carrigan et al and Gope et al teaches the apparatus of claim 14 wherein:
* the change in the first subset of the plurality of pixel values is based on a difference between the first subset of the plurality of pixel values and a running average of the first subset of the plurality of pixel values for the plurality of frames obtained from the image sensor; and
* the change in the second subset of the plurality of pixels is based on a difference between the second subset of the plurality of pixel values and a running average of the second subset of the plurality of pixel values for the plurality of frames obtained from the image sensor.
(Gope et al, “information about each pixel and/or about how of the following information changes over time: minimum intensity, maximum intensity, mean intensity, the standard deviation of the intensity, absolute deviation from the mean intensity, the color range, information about edges within the background, texture information, wavelet information with neighborhood pixels, temporal motion, and/or other information”, [0044])


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/26/2021 has been entered.


Response to Arguments
Applicant's arguments filed on 12/22/2020 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1, 13 and 17, Applicant, in pages 8-12 of the remarks, argues that the combination of the cited reference(s) fails to teach the newly amended limitations in the claims. 
The Examiner respectfully disagreed. The office action has been updated to address applicant’s argument. See the updated review comments for details.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				5/23/2021